IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 15, 2009
                                     No. 08-20618
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

JOHNNY F HADNOT

                                                   Plaintiff-Appellant

v.

A BUTLER; STEVEN B ALEXANDER; EARNEST NAVARETTE; JOHN DOE
BITT

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CV-1304


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Johnny F. Hadnot, Texas prisoner # 912998, filed the instant 42 U.S.C.
§ 1983 suit against several officials at the facility where he was incarcerated to
seek redress for injuries that he suffered in connection with an incident that
resulted in his receiving a disciplinary conviction for, inter alia, assault upon an
officer. Hadnot alleged that two of the defendant officers attacked him without
provocation and that the two other defendants failed to properly train and


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-20618

supervise their subordinates. The district court determined that Hadnot failed
to state a claim upon which relief could be granted and dismissed his suit
pursuant to 28 U.S.C. § 1915A.
      Hadnot now appeals that dismissal. Hadnot has not briefed, and has thus
abandoned, any challenges he may have had to the district court’s dismissal of
his claims that certain defendants were liable to him due to their failure to train
and supervise their subordinates. See Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993).
      Hadnot argues that his recent filing of criminal charges against the
defendants who allegedly used excessive force against him precludes the
application of Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), to his case. We
decline to consider this argument because it was not raised in the district court.
See LeMaire v. La. Dept. of Transp. & Dev., 480 F.3d 383, 387 (5th Cir. 2007).
      Hadnot also maintains that he has raised a viable Eighth Amendment
claim against these defendants because they attacked him without provocation.
Hadnot has not shown that his disciplinary conviction has been overturned. See
Edwards v. Balisok, 520 U.S. 641, 646-48 (1997). Further, Hadnot’s suit is
barred by Heck due to the nature of his claims and allegations. See DeLeon v.
City of Corpus Christi, 488 F.3d 649, 656-57 (5th Cir. 2007).
      The judgment of the district court is AFFIRMED.




                                        2